DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 2, & 5-22 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1, 2, & 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to electronic device for implementing blockchain-based transactions, more particularly, to selecting one or more blockchain assets from a remitter's blockchain account according to a transaction amount of a transaction to be remitted from the remitter's blockchain account into a receiver's blockchain account, wherein a total asset amount represented by the selected one or more blockchain assets is not less than the transaction amount, and a commitment of an individual asset amount represented by each of the selected 
generating, by the computing device associated with the receiver, a signature (SIGB) by signing at least the commitment (T) of the transaction amount (t) with a private key of the receiver”; and “generating, by the computing device associated with the remitter, a signature (SIGA) by signing at least the commitment (T) of the transaction amount (t) with a private key of the remitter; generating, by the computing device associated with the remitter, an updated version of the transaction, the updated version of the transaction comprising the signature (SIGA), the signature (SIGB), and the commitment (T) of the transaction amount.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20180331832A1; US20180006823A1; US10373129B1; and US20170344987A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 11 and 16. 
Furthermore, Examiner cannot find prior art of reference dated before June 20, 2016 that teaches the limitations of either claim 1 or 11 or 16. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “selecting one or more blockchain assets from a blockchain account of the remitter associated with a blockchain according to a transaction amount (t) of a transaction to be remitted from the remitter's blockchain account into a blockchain account of a receiver associated with the blockchain; generating a commitment (T) of the transaction amount (t) by encrypting the transaction amount (t) based on a transaction random number (r); sending the transaction .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	5/28/2021  

/JAMES D NIGH/               Senior Examiner, Art Unit 3685